Citation Nr: 0418391
Decision Date: 04/14/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-07 844	)	DATE APR 14 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for irritable bowel syndrome.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1969 to June 1973 and from February 1978 to February 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2001 decision by the RO.  

The Board notes that a claim of service connection for a gastrointestinal condition was denied by the RO in an unappealed September 1982 decision.  

In June 2002, the RO determined that new and material evidence had been submitted to reopen the claim of service connection for irritable bowel syndrome and then denied the claim on the merits.  

Nevertheless, the Board is required to consider whether the veteran has submitted new and material evidence warranting the reopening the veterans claim before considering the claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the issues in appellate status are as listed hereinabove.  

The now reopened claim of service connection for irritable bowel syndrome is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran and his representative if further action is required on his part.  

The veteran offered testimony before the undersigned Veterans Law Judge at a hearing held in November 2003.



FINDINGS OF FACT

1.  In a September 1982 decision, the RO denied the veterans claim of service connection for gastrointestinal conditions.  No timely appeal was filed.  

2.  The additional evidence relates to a previously unestablished fact necessary to substantiate the veterans claim and, as such, is so significant that it must be considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for irritable bowel syndrome.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), eliminates the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are applicable to claims filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be codified at 38 C.F.R. § 3.156(a), is not liberalizing.  These changes do not apply to the veterans application to reopen as it was received prior thereto.  

Given the favorable action taken hereinbelow, further discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under construction; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of an veterans injury or disability, even where it would not be enough to grant a claim.  

For the purpose of establishing whether new or material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the September 1982 denial of service connection for gastrointestinal conditions.  That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board will consider whether new and material evidence has been submitted to reopen the claim of service connection for irritable bowel syndrome (claimed as chronic diarrhea) subsequent to the September 1982 rating decision.  

Service connection may be established for a disease or injury incurred in or aggravated by active service, resulting in a current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 3.304.  

The new evidence received subsequent to the September 1982 rating decision includes VA clinical records dated from January 1985 to September 2001, VA examinations, and a private medical treatment report.  

In September and October 1990, the veteran was treated for complaints of non-radiating chest pain and swallowing difficulty.  He reported feeling food getting stuck at the sternal level.  The examiner assessed probable esophageal spasm. 

In July and October 1991, the veteran was diagnosed with esophagitis, well controlled.  With regard to chest pain complaints, the examiner noted no suggestion of ischemic etiology.  Mental stress was also observed.  

In a letter to the veterans VA physician, he reported receiving medical treatment from another VA doctor who performed a gastroenterological biopsy.  The veteran stated that this VA doctor told him that his frequent diarrhea was caused by scar tissue from an infection he had in service.  He reported in-service treatment for an infection in 1978, 1980, 1981 and 1982 that was apparently not included in his medical records.  

In a March 2000 VA gastroenterology phone contact, the veteran was notified of the negative biopsy results from flexible sigmoidoscopy.  In the sigmoidoscopy consultation report, the veteran reported symptoms of a 25+-year history of intermittent diarrhea that he attributed to lactose intolerance.  

The examiner indicated that it was unclear at this point whether rectal bleeding was intermittent, but apparently symptoms [were] mild, and surfaced only after [the examiner] saw [the veterans] bowel which had the appearance of a burned out colitis.  A diminutive polyp was biopsied, but no biopsy of the veterans colitis was obtained because it appeared inactive. A follow-up appointment was scheduled for March 2005.  

In an August 2000 VA gastroenterology consultation note, the veteran complained of loose bowels.  He also reported use of Psyllium and fiber treatment.  No blood or mucus was seen in stool and no incontinence was reported.  The veteran reported rare stomach cramps in the lower abdomen.  He also claimed having had a 1981 in-service diagnosis of diverticulitis.  The examiners assessment was that of chronic loose bowel movements without bleeding.  The examiner ruled out left-sided chronic ulcerative colitis versus irritable bowel syndrome.  

In a December 2000 VA treatment record, the veterans history of diarrhea dating back to the early 1980s was noted.  Initial gastrointestinal evaluation suggested questionable irritable bowel syndrome or ulcerative colitis but follow-up colonoscopy did not bear this out.  The veteran had 3 to 8 bowel movements per day that were loose, partially formed without excess mucus or blood.  No polyps or other pathology was seen.  The veteran has never had melena or bright red blood per rectum, however, he had associated cramps.  The examiners assessment was that of chronic diarrhea controlled by Metamucil.  

In a February 2001 VA gastroenterology follow-up report, the veterans normal November 2000 colonoscopy was noted.  His bowel movements were more controlled on Psyllium with most bowel movements occurring in the morning and after dinner.  Bowel irregularity for more than 10 years was noted.  Diary products were reported to have no effect on bowel activity.  The examiners impression was that of moderate irritable bowel syndrome.  

In an August 2001 VA progress note, the veterans physician noted heterozygous for Factor V mutation and methylenetetrahydrofolate reductase (a common genetic mutation).  Gastroesophageal reflux disease (GERD) was also assessed.  

In a follow-up VA gastrointestinal clinic reported dated in September 2001, the veterans use of Metamucil to control bowel movements was noted.  Bowel movement frequency was from 4 per day, seldom at night.  

The examiner referenced the veterans November 2000 flexible sigmoidoscopy and polyp biopsy.  The examiner indicated r/o adenoma  25% likely.  The veteran appeared to be in good general condition and in no acute distress.  The examiners impression was that of irritable bowel syndrome, well controlled.  

In March 2002, the veteran underwent a VA intestines examination.  The examiner noted that the veteran did have a condition of the colon that was diagnosed by the veterans current VA gastroenterologist as irritable bowel syndrome.  

The examiner then addressed the veterans past evidence of colitis (as shown in the March 2000 sigmoidoscopy) with normal colonoscopy performed by the VA examiner in November 2000.  Given the lack of medical evidence of a burned out colitis (no biopsy of the abnormal area, no history of symptoms consistent with ulcerative colitis), the VA examiner opined that the veteran did not have chronic colitis.  

The VA examiner also opined that the two discrete, in-service episodes of abdominal pain that required hospitalization in 1979 and 1981 resulted in complete resolution of those conditions.  The examiner referred to a May 1982 VA examination report that showed no abdominal symptoms at the time.  The in-service diagnoses at the time were those of either gastroenteritis or some component of diverticulitis that were completely resolved and by 1993 seemed unlikely to be related to his current irritable bowel.  The VA examiner found it unlikely that the veterans irritable bowel syndrome was related to the 1979 and 1981 episodes of disease.  

In an October 2002 private colonoscopy report, the veteran was diagnosed with left sided diverticulosis with no active inflammation at the time.  

In January 2003, the veteran testified at an RO hearing.  He was twice hospitalized in-service for exacerbations of his gastrointestinal symptoms.  Since his military service, the veteran reported diarrhea problems.  He reported use of medication and fiber treatment for his diarrhea since service.  He underwent a colonoscopy in March 2000 and was told that he had loose bowels and frequent diarrhea due to scar tissue in his colon.  

In March 2003, the VA examiner who conducted the March 2002 VA examination offered an opinion with regard to the October 2002 colonoscopy findings.  The examiner concluded that the recent colonoscopy findings were consistent with his opinion that there was no evidence of chronic intestinal inflammation (past or present).  The presence of diverticula in the veterans colon now was not considered to be a continuation of his past report of diverticulitis.  

The VA examiner reiterated that the bouts of lower left quadrant pain were acute and self-limited.  He opined that it was likely that the few, small outpouchings (diverticula) developed more recently as they were not noted in the VA examinations conducted in March and November 2000.  

In November 2003, the veteran testified that he currently suffered from similar gastrointestinal symptoms he had in-service.  The veteran claimed that the VA physician who conducted the March 2000 colonoscopy said that he had a thinning of the wall in the colon area that was referred to as scar tissue which caused his diarrhea and loose stools.  

From the late 1980s until the early 1990s the veteran reported that he had very loose stools, cramps, discomfort, similar to that which he experienced in-service.  Due to his belief that his symptoms were caused by a lactose intolerance, the veteran did not seek regular treatment for his symptoms that had continued since service.  He testified to recent VA treatment for his diarrhea.  

In this case, the new evidence added to the record consists of relevant hearing testimony, as well as VA examination reports and VA outpatient treatment records that diagnosed irritable bowel syndrome.  As such, the new evidence tends to show that the veteran currently has a chronic digestive disorder and tends to establish a continuity of symptomalogy since service.  

As new and material evidence has been presented in this case, the claim of service connection is reopened.  



ORDER

As new and material evidence has been received to reopen the claim of service connection for irritable bowel syndrome, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  



REMAND

In his November 2003 testimony, the veteran stated that he received recent VA medical treatment for diarrhea in the past year.  

While the claims folder contains VA treatment records for the veterans irritable bowel syndrome, the most recent treatment record of diarrhea is dated September 2001.  In this case, VA is required to seek all relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Also, the Board notes that the RO must ensure that the mandates of VCAA have been met prior to returning the case for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure compliance with the mandates of the VCAA.  In particular, the RO should ensure that the notification requirements and development procedures of VCAA are fully satisfied and send the veteran a letter detailing the provisions of VCAA and the associated implementing regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical treatment records for the veterans irritable bowel syndrome from VA for the period from September 2001 to the present.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the veteran and his representative should be furnished with a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

